Citation Nr: 1453549	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-45 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD), prior to October 4, 2013.

2.  Entitlement to a staged initial rating greater than 70 percent for PTSD, on and after October 4, 2013.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  

This matter was previously before the Board in November 2013 when the Board denied an initial rating greater than 30 percent for PTSD for the rating period prior to October 4, 2013, and awarded a staged initial rating of 70 percent for PTSD from October 4, 2013.  The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court vacated the Board's November 2013 decision with respect to the Board's denial of an initial rating greater than 30 percent for PTSD prior to October 4, 2013 and denial of a staged rating greater than 70 percent on and after October 4, 2013 and remanded those matters for compliance with a Joint Motion for Remand (JMR), which requested additional development as well as additional reasons and bases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the JMR, the Veteran's claims must be remanded to the RO to obtain outstanding VA treatment records.  In particular, the JMR noted that the Veteran reported additional treatment from the VA Medical Center in East Orange, New Jersey which was not considered by the Board in its prior decision.  As those records are not associated with the claims file, the Board must remand the Veteran's issues on appeal to obtain all updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the East Orange, New Jersey VA Medical Center, to include any associated clinics.

2.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




